 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7   UNITED STATES OF AMERICA,                               Case No. 2:03-cr-0573-KJD
 8                                              Plaintiff,                      ORDER
 9           v.
10   LEONARD WASHINGTON,
11                                           Defendant.
12          Before the Court is defendant Leonard Washington’s Motion to Expunge Felony (ECF
13   No. 65). The United States has not responded, and the Court determines that no response is
14   necessary.
15          Federal courts have limited authority and means to expunge criminal convictions. “If a
16   person who has been lawfully convicted wishes to expunge the records of conviction, that person
17   must first obtain a judgment that the conviction was unlawful.” Erickson v. United States, 757 F.
18   Supp. 2d 1060, 1064 (D. Or. 2010) (citing United States v. Crowell, 374 F.3d 790, 793 (9th Cir.
19   2004)). District courts do not have the power to “expunge a record of a valid arrest and
20   conviction solely for equitable considerations” because “the expungement of the record of a
21   valid arrest and conviction usurps the powers that the framers of the Constitution allocated to
22   Congress, the Executive and the states.” United States v. Sumner, 226 F.3d 1005, 1014 (9th Cir.
23   2000). The “district court’s ancillary jurisdiction is limited to expunging the record of an
24   unlawful arrest or conviction, or to correcting a clerical error.” Id. Since there has been no
25   allegation or determination that Washington’s arrest or conviction was unlawful or invalid, the
26   Court must deny his motion to expunge.
27          Additionally, the Court denies the motion because Washington failed to provide points
28   and authorities to support his motion. Although the Court construes Washington’s pro se
 1   pleading liberally, he is still “bound by the rules of procedure.” See Ghazali v. Moran, 46 F.3d
 2   52, 53 (9th Cir. 1995). Under Local Rule 47-3, a party’s failure to include points and authorities
 3   in support of a motion is grounds for denial. Washington has not supported his motion with
 4   citation to any legal support or provided points and authorities to his request. Accordingly, IT IS
 5   HEREBY ORDERED that Washington’s Motion to Expunge Felony (ECF No. 65) is DENIED.
 6   Dated this 16th day of October, 2019.
 7
 8                                                 _____________________________
                                                   Kent J. Dawson
 9                                                 United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
